Plaintiffs, father and child, sue to recover damages for personal injuries sustained when they were struck by an automobile truck owned by defendant Panettierri and operated by defendant Brescia. The father also sues for loss of services. The father recovered a verdict for $20,000 and the infant a verdict for $50, and defendants appeal from the judgment entered thereon and from two orders denying their motions to set aside the verdict, vacate the judgment and grant a new trial. Judgment and orders unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ.